399 S.E.2d 133 (1990)
327 N.C. 644
Glenn W. JOHNSON, Administrator of the Estate of James Wayland Johnson and Barbara K. Johnson and Glenn W. Johnson
v.
RUARK OBSTETRICS AND GYNECOLOGY ASSOCIATES, P.A. (Formerly The Ruark Clinic, P.A.), L. Joseph Swaim, Thomas B. Greer, Warner L. Hall, and Courtney D. Egerton.
No. 177PA88.
Supreme Court of North Carolina.
November 12, 1990.
Samuel G. Thompson and William H. Moss, Raleigh, for defendants.
Steven L. Evans, Raleigh, for plaintiffs.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*134 "Denied by order of the Court in conference, this the 12th day of November 1990."